



Exhibit 10.1


IMPAX LABORATORIES, INC.


STOCK OPTION AGREEMENT


Pursuant to your grant notice (the “Grant Notice”) and this Stock Option
Agreement (the “Agreement”), Impax Laboratories, Inc. (the “Company”) has
granted you (the “Optionee”) a nontransferable option under the Company’s Fourth
Amended and Restated 2002 Equity Incentive Plan, as the same may from time to
time be amended (the “Plan”), to purchase the number of shares (the “Shares”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”),
indicated in the Grant Notice (collectively, the “Option”).


1.    Grant of Option. The Company has granted Optionee a nontransferable Option
to purchase the number of Shares of the Company’s Common Stock as indicated in
the Grant Notice at the exercise price set forth in the Grant Notice. In
consideration of the grant of the Award pursuant hereto, Optionee agrees to
render faithful and efficient services to the Company or any Affiliate.


If designated as an Incentive Stock Option by the Company in the Grant Notice,
this Option is intended to qualify as an “incentive stock option” (“ISO”) within
the meaning of Section 422 of the Code to the maximum extent permitted by law
and in the event this Option is in any way inconsistent with the legal
requirements of the Code or the regulations thereunder for an ISO, this Option
shall be deemed automatically amended as of the date hereof to conform to such
legal requirements, if such conformity may be achieved by amendment. To the
extent that the number of Shares subject to this Option which are exercisable
for the first time in any calendar year exceed the $100,000 limitation contained
in Section 422(d) of the Code, this Option will not be considered an Incentive
Stock Option.


2.    Right to Exercise. During Optionee’s continuous service with the Company
or any of its Affiliates (hereinafter “Continuous Service”), this Option shall
vest and become exercisable in accordance with the terms of the Grant Notice.
Subject to earlier termination, to the extent that this Option has become vested
and exercisable with respect to the Shares covered thereby, this Option may
thereafter be exercised by Optionee, in whole or in part, at any time or from
time to time prior to the date of the expiration of this Option.


3.    Restriction on Exercise. This Option may not be exercised unless such
exercise is in compliance with the Securities Act and the regulations
promulgated thereunder and all applicable state securities laws as they are in
effect on the date of exercise, and the requirements of any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of exercise.


4.    Termination of Service. Except as provided below in this Section 4, this
Option shall terminate and may not be exercised if Optionee’s Continuous Service
is terminated for any reason whatsoever. Optionee’s service shall not be deemed
to have terminated if Optionee is transferred from the Company to one of its
Affiliates, or vice versa, or from one of the Company’s Affiliates to another
one of the Company’s Affiliates. The Board, or the Committee, if applicable,
shall have discretion to determine whether Optionee’s Continuous Service with
the Company or any of its Affiliates has terminated and the effective date on
which such termination occurred (the “Termination Date”).


4.1    Death/Disability. If Optionee’s Continuous Service is terminated due to
death or Disability, that portion of this Option that is exercisable (minus the
number of Shares previously purchased upon exercise of this Option) on the
Termination Date shall remain exercisable until the earlier of the date of the
expiration of this Option or the first anniversary of the Termination Date and,
to the extent not exercised during such period, shall thereupon terminate.
Optionee’s executor, administrator, guardian or custodian, as the case may be,
must present proof of his or her authority satisfactory to the Company prior to
being allowed to exercise this Option.


4.2    Other Termination. If Optionee’s Continuous Service terminates for any
reason other than death, Disability, or Cause, that portion of this Option that
is exercisable (minus the number of Shares previously purchased upon exercise of
this Option) on the Termination Date shall remain exercisable until the earlier
of the date of the expiration of this Option or the end of the 30 day period
commencing on the Termination Date and, to the extent not exercised during such
period, shall thereupon terminate.


4.3    Cause. Notwithstanding anything herein to the contrary, if Optionee’s
Continuous Service is terminated for Cause (or the Optionee’s Continuous Service
terminates at a time when grounds for a termination for Cause exist), this
Option (whether or not otherwise vested) shall terminate and cease to be
exercisable in its entirety as of the Termination Date.




--------------------------------------------------------------------------------





5.    Change of Control. The following shall apply in the event of a change of
control.


5.1    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then this Option shall terminate if not exercised immediately
prior to, or simultaneous with, such event.


5.2    Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i)
a sale of all or substantially all of the assets of the Company, (ii) a merger
in which the Company is not the surviving corporation, or (iii) a reverse merger
in which the Company is the surviving corporation but the shares of Common Stock
of the Company outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation or acquiring corporation shall
assume this Option, if outstanding under the Plan, or shall substitute a similar
award (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this Section 5.2 for this Option,
if outstanding under the Plan). In the event any surviving corporation or
acquiring corporation refuses to assume this Option or to substitute similar
awards for this Option, if outstanding under the Plan, then the vesting of this
Option shall be accelerated in full and may be exercised with respect to up to
100% of the total number of Shares then subject to this Option minus the number
of Shares previously purchased upon exercise of this Option, and this Option
shall terminate if not exercised at or prior to such event, provided that if
this Option is subject to performance-based vesting, this Option will vest based
on the higher of (a) actual performance as of immediately prior to such event or
(b) target performance, prorated based on a shortened performance period as of
immediately prior to such event.


5.3    Other Change of Control. In the event of the happening of any of the
following events: (i) a change within a twelve-month period in the holders of
more than 50% of the outstanding voting stock of the Company (other than by
means provided for in Section 5.2 above and as provided for in Section 10.3 of
the Plan); or (ii) any other event deemed to constitute a “Change of Control”
(other than by means provided for in Sections 5.1 and 5.2 above and as provided
for in Sections 10.2 and 10.3 of the Plan) by the Board, or the Committee, as
applicable, then the vesting of this Option shall be accelerated in full and may
be exercised with respect to up to 100% of the total number of Shares then
subject to this Option minus the number of Shares previously purchased upon
exercise of this Option, and this Option shall terminate if not exercised at or
prior to such event.


6.    Manner of Exercise.


6.1    Exercise. To the extent exercisable under the provisions of this Option,
this Option may be exercised by delivery to the Company of an executed written
notice of exercise to the Company’s Chief Trading Compliance Office if the
Optionee is in the position of Senior Director or higher (or otherwise so
designated to do so by the Company) or by electronic notice to the Company’s
broker if the Optionee is below the position of Senior Director (or not so
designated by the Company), in each case, stating the number of full Shares with
respect to which it is being exercised, and accompanied by payment of the
exercise price for the number of Shares being purchased, together with payment
of the amount, if any, required by the Company to satisfy its tax withholding
obligations resulting from such exercise.


6.2    Payment of Exercise Price. To the extent permitted by applicable law,
payment for the Shares may be made (i) in cash (or by check), (ii) by delivery
(physically or by attestation) of shares of Common Stock of the Company having a
Fair Market Value equal to the exercise price of this Option that have been
owned by Optionee for such period of time, if any, necessary to avoid giving
rise to an accounting charge (and which have been paid for within the meaning of
Rule 144 promulgated under the Securities Act and, if such shares were purchased
from the Company by use of a promissory note, such note has been fully paid with
respect to such shares), or were obtained by Optionee in the open public market
and are free and clear of all liens, security interests and third-party claims
and accompanied by an assignment of such shares of Common Stock to the Company,
(iii) at the discretion of the Board or the Committee, as applicable, by a “net
exercise” method under which the Company reduces the number of shares issued
upon exercise of this Option by the largest whole number of shares with a Fair
Market Value as of the date of exercise that does not exceed the aggregate
exercise price, (iv) pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds, or (v) in
any other manner as determined by the Board, or the Committee, as applicable.


6.3    Withholding Taxes.


6.3.1    Optionee hereby authorizes the Company to withhold from payroll and any
other amounts payable to Optionee, and Optionee otherwise agrees to make
adequate provision for (including by means of a cashless exercise to the extent
permitted by the Company), any sums required to satisfy the federal, state,
local, foreign, and any other tax withholding obligations of the Company or any
of its Affiliate, if applicable, which arise in connection with this Option.




2

--------------------------------------------------------------------------------





6.3.2    Upon Optionee’s request, subject to compliance with any applicable
conditions or restrictions of law and at the discretion of the Board or
Committee, as applicable, the Company may (but shall be under no obligation to)
withhold from Shares otherwise issuable to Optionee upon the exercise of this
Option, a number of whole Shares having a Fair Market Value, determined by the
Company as of the date of exercise, to satisfy the tax withholding obligations
of the Company (which shall be at a rate not in excess of the maximum individual
statutory tax rate) or any of its Affiliates, as applicable.


6.3.3    If this Option is an Incentive Stock Option, by exercising this Option,
Optionee agrees that he or she will notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the Shares that occurs
within two (2) years after the date of this Option grant or within one (1) year
after Shares are transferred upon exercise of this Option, and will otherwise
provide the Company with such other information as the Company shall reasonably
request.


6.4    Issuance of Shares/Stockholder Rights. Provided that such notice and
payment are in form and substance satisfactory to the Company and counsel for
the Company, the Company has received payment for the Shares and the applicable
tax withholding obligations with respect to the exercise has been made or
provided for, the Company shall cause the Shares to be issued in the name of
Optionee or Optionee’s legal representative. Neither Optionee nor any person
entitled to exercise Optionee’s rights in the event of death will have any of
the rights of a stockholder with respect to the Shares except to the extent that
certificates for such Shares shall have been issued upon the exercise of this
Option.


7.    Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the law of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee.


8.    Independent Tax Advice. Optionee agrees that Optionee has or will obtain
the advice of independent tax counsel regarding the federal and state income tax
consequences of the receipt and exercise of this Option and of the disposition
of Shares acquired upon exercise hereof, including advice regarding the
imposition of the alternative minimum tax on tax preferences generated by
exercise of stock options and regarding any holding period requirements for
preferential tax treatment. OPTIONEE ACKNOWLEDGES THAT HE OR SHE HAS NOT RELIED
AND WILL NOT RELY UPON ANY ADVICE OR REPRESENTATIONS BY THE COMPANY OR BY ITS
EMPLOYEES OR REPRESENTATIVES WITH RESPECT TO THE TAX TREATMENT OF THIS OPTION OR
ANY SHARES ISSUED PURSUANT HERETO.


9.    Optionee Service. Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Optionee’s service as an
officer, employee, director or consultant of the Company or otherwise impose
upon the Company or any of its Affiliates any obligation to employ or accept the
services of the Optionee.


10.    Plan and Plan Interpretations as Controlling. This Agreement is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
will control. The Board, or the Committee, as applicable, will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board or the Committee, as
applicable, will be final and binding upon Optionee or Optionee’s legal
representatives, the Company, and all other interested persons.


11.    Arbitration. Any dispute or disagreement between Optionee and the Company
with respect to any portion of this Option or its validity, construction,
meaning, performance or your rights hereunder shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association or its successor, as amended from time to time. However, prior to
submission to arbitration, Optionee will attempt to resolve any disputes or
disagreements with the Company over this Option amicably and informally, in good
faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, Optionee and the Company may resolve the
dispute by settlement. Optionee and the Company shall equally share the costs
charged by the American Arbitration Association or its successor, but Optionee
and the Company shall otherwise be solely responsible for its own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on Optionee and the Company. Further, neither
Optionee nor the Company shall appeal any such award. Judgment of a court of
competent jurisdiction may be entered upon the award and may be enforced as such
in accordance with the provisions of the award.


3

--------------------------------------------------------------------------------





12.    Entire Agreement/Amendment/Choice of Law. The Grant Notice, this
Agreement and the Plan constitute the entire understanding between the Company
and the Optionee with respect to the subject matter hereof. No amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Company unless in writing and signed by the Chief Executive Officer,
Chief Financial Officer, Chief Trading Compliance Officer or any other duly
authorized officer of the Company with the approval of the Board, or the
Committee, as applicable. This Agreement and the performances of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware.


13.    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Board of the
Committee, as applicable, may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A of the Code or an available
exemption thereof; provided, however, that the Board and/or the Committee shall
have no obligation to take any such action(s) or to indemnify any person from
failing to do so.


14.    Receipt of Documents. Optionee acknowledges receipt of, and understands
and agrees to, the Grant Notice, this Agreement and the Plan. Optionee also
acknowledges receipt of the Fourth Amended and Restated 2002 Equity Incentive
Plan Prospectus.


15.    Execution of Documents. Optionee hereby acknowledges and agrees that the
manner selected by the Company by which Optionee indicates his or her consent to
the Grant Notice is also deemed to be Optionee’s execution of this Agreement.
Optionee agrees upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option. Optionee acknowledges and agrees that he or
she has reviewed this Option in its entirety, has had an opportunity to obtain
the advice of counsel prior to executing and accepting this Option and fully
understand all provisions of this Option.


16.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan.


17.    Severability. If all or any part of the Grant Notice, this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of the
Grant Notice, this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.


4